STONE, J.
We affirm the final judgment for attorneys’ fees. Appellants have not demonstrated error or an abuse of discretion as to the amount of fees or sufficiency of the evidence in support of the award. There was also no error in the court’s rejection of evidence of a settlement offer made by Appellants that pre-dated the settlement agreement between the parties.
The record reflects that the trial court considered the relevant factors set forth in Standard Guaranty Insurance Company v. Quanstrom, 555 So.2d 828 (Fla.1990). We recognize that Appellants correctly assert that there was no direct testimony concerning awards in similar cases or as to the attorneys’ former relationship with their client; nevertheless, we deem the absence of such evidence harmless on this record. We additionally affirm as to the cost issue raised for the first time on appeal. See Noel v. Broward Gen. Med. Ctr., 725 So.2d 438 (Fla. 4th DCA 1999).
We also conclude that it was not an abuse of discretion to award a fee for all of Appellee’s attorneys’ time where one of the firm’s attorneys, who was heavily involved in the case, testified as to the efforts expended by the firm. It was not necessary for each attorney to testify. All of the attorneys’ time records were in evidence without objection.
As to all other issues raised, we also affirm.
POLEN and STEVENSON, JJ., concur.